Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Office Action is in response to the Applicants interview on November 2021. Claims 1-26 are pending and have been considered as follows.




Interview Summary

A proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. David A. Boag (Reg. No. 53,998) on 11/10/2021 and 11/17/2021.


Please amend claims 1 and 14; and cancel claims 6 and 19 as shown below.



Claim 1 (Amended) A distributed computing platform for creating actional digital assets and tokens incorporating influence and outreach, comprising:
a KNFT application server configured to receive, over a distributed computing network from a remote computing node, a request for a new non-fungible token ("KNFT") a count of number of circulations of the KNFT at least one metadata element, and at least one social vector;
a blockchain proxy server operatively connected to the KNFT application server and to a distributed blockchain ledger, the blockchain proxy server configured to: (a) record the unique KNFT identifier on a new transaction block with the distributed blockchain ledger; (b) receive a blockchain address and verification that the new transaction block has been recorded; and (c) monitor the blockchain and, for any transaction on the blockchain matching the blockchain address, read a transaction metadata element from the transaction data; and
a KNFT API server operatively connected to the KNFT application server, the KNFT API server being programmed to:
(a)	write the KNFT identifier to a KNFT index;
(b)	receive a blockchain address from the blockchain proxy server identifying the new KNFT the blockchain proxy server to record, on a new transaction block with the distributed block;
(c)	store, on a data store comprising physical, non-transient, electronic storage media, at least one metadata component associated with the KNFT, and link the same to the KNFT index;
(d)	track engagement with the KNFT by scanning at least one public social media feed for any social action referencing the blockchain address and updating the social vector to reflect the reference.





Claim 14 (Amended) A method for creating actional digital assets and tokens incorporating influence and outreach, comprising:
employing a KNFT application server to receive, over a distributed computing network from a remote computing node, a request for a new non-fungible token ("KNFT") wherein the KNFT comprises a unique KNFT identifier, a count of number of circulations of the KNFT, at least one metadata element, and at least one social vector;
	employing a blockchain proxy server operatively connected to the KNFT application server and to a distributed blockchain ledger, the blockchain proxy server configured to: (a) record the unique KNFT identifier on a new transaction block with the distributed blockchain ledger; (b) receive a blockchain address and verification that the new transaction block has been recorded; and (c) monitor the blockchain and, for any transaction on the blockchain matching the blockchain address, read a transaction metadata element from the transaction data; and 
employing a KNFT API server operatively connected to the KNFT application server, the KNFT API server being programmed to:
(a)	write the KNFT identifier to a KNFT index;
(b)	receive a blockchain address from the blockchain proxy server identifying the new KNFT the blockchain proxy server to record, on a new transaction block with the distributed block;

(d)	track engagement with the KNFT by scanning at least one public social media feed for any social action referencing the blockchain address and updating the social vector to reflect the reference.


Claim 19 (Canceled)

  


Allowable Subject Matter


Claims 1-5, 7-18 and 20-26 are allowed.


The following is an examiner’s statement of reasons for allowance:




Knight et al. (U.S. PGPUB No. 2019/0299105 A1) teaches a system and method for converting between in-game digital assets and cryptocurrency tokens on a distributed ledger.  Transaction message are created and digitally signed by users and broadcast for incorporation into the distributed ledger (Abstract).

	Ziedan et al. (U.S. PGPUB No. 2019/0180308 A1) teaches a method for social saving via blockchain includes: storing blockchain data for a blockchain, each block including at least a block header and blockchain data values associated with each of a plurality of social saving communities including, for each community, account identifiers associated with a plurality of transaction accounts issued by a plurality of issuing institutions including collecting an (Abstract).

	Ortiz et al. (U.S. PGPUB No. 2018/0268401 A1) teaches a system for blockchain transaction settlement wherein the system having a loyalty platform comprising: a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a distributed ledger for loyalty points management; and an electronic wallet application having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor of a mobile 


However, the prior art of records fail to teach or suggest individually or in combination a distributed computing platform for creating actional digital assets and tokens incorporating influence and outreach, comprising: a KNFT application server configured to receive, over a distributed computing network from a remote computing node, a request for a new non-fungible token ("KNFT") wherein the KNFT comprises a unique KNFT identifier, a count of number of circulations of the KNFT at least one metadata element, and at least one social vector; a blockchain proxy server operatively connected to the KNFT application server and to a distributed blockchain ledger, the blockchain proxy server configured to: (a) record the unique KNFT identifier on a new transaction block with the distributed blockchain ledger; (b) receive a blockchain address and verification that the new transaction block has been recorded; and (c) monitor the blockchain and, for any transaction on the blockchain matching the blockchain address, read a transaction metadata element from the transaction data; and a KNFT API server operatively connected to the KNFT application server, the KNFT API server being programmed to: (a) write the KNFT identifier to a KNFT index; (b) receive a blockchain address from the blockchain proxy server identifying the new KNFT the blockchain proxy server to record, on a new transaction block with the distributed block; (c) store, on a data store comprising physical, non-transient, electronic storage media, at least one metadata component associated with the KNFT, and link the same to the KNFT index; (d) track 
Similar limitations are presented with independent Claims 1, and 14.
Dependent claims 2-5, 7-13, 15-18 and 20-26 further limit the allowed independent claims 1, and 14, therefore, they are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441